—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After a hearing, petitioner, an inmate at Southport Correctional Facility in Chemung County, was found guilty of threatening a female correction officer, harassment and interfering with an employee as a result of a verbal exchange with the correction officer wherein petitioner revealed to her that he knew the specific street address of her residence, stat*637ing: "Your address is * * * isn’t it?” We reject petitioner’s assertion that the determination was not supported by substantial evidence. The testimony of the correction officer, together with the detailed misbehavior report, constitutes substantial evidence in support of the determination (see, Matter of Correa v Hanslmaier, 224 AD2d 855, 856). We have considered petitioner’s remaining contentions, including his assertion that the Hearing Officer was biased, and find them to be without merit.
Mercure, J. P., Casey, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.